Citation Nr: 1117825	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1962 to February 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied service connection for residuals of a right ankle sprain.  

In the August 2002 rating decision, the RO also denied service connection for diabetes mellitus, posttraumatic stress disorder (PTSD), prostatitis, and left ankle sprain.  The issues concerning diabetes mellitus, prostatitis, and PTSD were subsequently resolved in the Veteran's favor in rating decisions dated in June 2004, August 2004, and January 2009.  

The Veteran disagreed with the effective date assigned for the service-connected diabetes mellitus, but subsequently withdrew the appeal of this issue in a statement dated in July 2008.  Furthermore, in VA Form 9 dated in February 2009, the Veteran withdrew the issue of service connection for left ankle sprain.  He also did not appeal either the initial ratings or effective dates assigned for PTSD and prostatitis.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Thus, these issues are not before the Board.

In a February 2005 rating decision, the RO also denied issues of service connection for erectile dysfunction, a back disorder, hearing loss, tinnitus, chronic sinusitis, and hypertension.  Further, in an October 2007 rating decision, the RO denied issues of service connection for depression and tinnitus, and whether new and material evidence had been received to reopen previously denied claims for erectile dysfunction and for a back disorder.  However, the Veteran did not perfect an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, they are not before the Board.

Subsequently, in a July 2009 rating decision, the RO granted service connection for peripheral neuropathy in the bilateral upper and lower extremities and for erectile dysfunction.  However, the Veteran failed to appeal either the initial ratings or effective dates assigned for these disabilities; therefore, they are not before the Board.  See Grantham, 114 F.3d at 1156.  

Finally, in a May 2010 rating decision, the RO increased the disability rating for service-connected PTSD to 70 percent and denied a claim for entitlement to a total rating based on individual umemployability (TDIU) due to service-connected disabilities.  The Veteran again did not perfect an appeal of these issues by filing an NOD and substantive appeal; therefore, they are also not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

As support for his claim, the Veteran provided testimony before RO personnel in July 2008.  He also provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in March 2011.  The transcripts of the hearings have been associated with the claims file and have been reviewed.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA and private treatment records.  As such, it appears from a private treatment record submitted by the Veteran that he may be receiving treatment from a private physician for his right ankle.  Furthermore, no VA treatment records dated after April 2010 have been associated with the claims file.  In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of treatment for the disability currently on appeal may be relevant to the Veteran's claim for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

The Board notes that the Veteran testified during a March 2011 Travel Board hearing that he received treatment from a private physician, D. Thomas, M.D., for his right ankle shortly after his discharge from service.  However, the physician subsequently relocated after retirement and has since passed away.  The Veteran also testified that he did not know the whereabouts of this physician following the physician's retirement.  Further, the Veteran testified that he receives benefits from the Social Security Administration (SSA), but in connection with his age, not in connection with any of his disabilities.  Thus, given that the Veteran does not know his previously treating physician's whereabouts following his retirement and given that the SSA benefits he receives do not pertain to the issue currently on appeal, there is no need to obtain these documents.

Next, a VA examination must be provided to determine the exact nature and etiology of any current right ankle disorder.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, a review of the Veteran's service treatment records (STRs) reveals injuries to the right ankle in 1963 and 1965.  In September 1963, the Veteran was seen for twisting his right foot after accidentally stepping on someone's foot.  His right ankle was swollen and tender.  An X-ray of the right ankle showed no fracture.  The impression was ankle sprain.  Subsequently, in June 1965, the Veteran again injured his right ankle.  An orthopedic opinion indicated an inversion injury to the right ankle, which was swollen and tender, mainly at the medial malleolus.  An X-ray of the right ankle showed no bony injury.  A below-the-knee walking plaster was provided.  In July 1965, the cast was removed.  The Veteran's ankle was observed to be stiff and mobilized with crepe support.  In October 1965, the Veteran continued to complain of pain in his right ankle due to his previous injury.  An X-ray taken was negative.  The ankle had very mild thickening of tissues.  

The Board also notes that an undated X-ray taken of the right ankle during service revealed a small culminated calcific density adjacent to the posterior malleolus of the tibia, which was probably related to a small avulsion fracture or ligament injury.

Post-service, the Veteran testified during the March 2011 Travel Board hearing that, since his discharge from service, he has continued to experience symptoms in his right ankle, including swelling and pain.  He also testified that, approximately six months after he was discharged from service, he began treatment from a private physician for his right ankle.  In this regard, as a layperson, the Veteran is competent to report continuity of symptomatology since service, the symptoms he has experienced over time, and the treatment he received for these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

More recent VA treatment records also show continuing complaints of, and treatment for, right ankle symptomatology, including worsening pain and an increased inability to stand or walk for any period of time.  A July 2004 VA examiner provided the diagnoses of mild degenerative arthritis in the right ankle and status post ankle sprain.  A VA X-ray taken at the time also showed mild calcaneal spurring.  However, during the March 2011 Travel Board hearing, the Veteran testified that a private physician he saw in February 2011 was unable to diagnose arthritis by X-rays.  

As for a nexus, the Veteran submitted a private physician's statement, dated in February 2011, indicating that "it is possible that chronic ankle sprains will not get better."
  
The Board acknowledges that the Veteran already was provided a VA examination with regard to his right ankle in July 2004.  At the time, the July 2004 VA examiner indicated that it is not as likely as not that the Veteran's mild degenerative arthritis of the right ankle was related to the service condition of right ankle sprain.  In this respect, however, the Board finds this VA nexus opinion to be inadequate.  Specifically, the July 2004 VA examiner failed to provide a rationale for his opinion and conclusion.  He merely indicated that the Veteran did not have a history of recurring ankle injuries, that he gave no history of ankle instability, and that examination of the ankle was normal.  He failed to address the Veteran's STRs, which contain evidence of in-service injuries to the right ankle and complaints of pain following the injuries.  He also failed to address the aforementioned October 1965 in-service treatment note indicating a mild thickening of tissues in the right ankle, and the in-service X-ray of the right ankle showing a small culminated calcific density that appeared to be related to an avulsion fracture or ligament injury.  

As such, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, given evidence of in-service injuries to the right ankle, competent testimony with regard to continuity of symptomatology over time, a possible diagnosis of degenerative arthritis, and a private physician's statement indicating the possibility of a positive nexus between the Veteran's in-service right ankle injuries and his current symptomatology, a VA examination is necessary for a definitive diagnosis and for a nexus opinion that addresses the significance of the evidence of record as a whole.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center (VAMC) relevant medical treatment records for the right ankle dated from April 2010 to the present.  

The AOJ also should request that the Veteran submit authorizations to release any private treatment he has received and/or currently receives for his right ankle disability, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and extent of any current right ankle disorder and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include X-ray studies and any other necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has one or more right ankle disorders, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider the right ankle injuries the Veteran sustained in service, the in-service X-ray showing a culminated calcific density that is likely related to a small avulsion fracture or ligament injury, and his competent testimony of complaints of pain in the right ankle since the incurrence of these injuries.  

If more than one disorder is found in the right ankle, the examiner is requested to provide a detailed discussion of all the right ankle disorders found and manifestations of all symptomatology associated with each disorder.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

3.  Readjudicate the Veteran's claim for service connection for residuals of a right ankle sprain, to include arthritis, in light of the VA examinations provided and any additional evidence received since the January 2009 supplemental statement of the case (SSOC).  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


